t c memo united_states tax_court paul staples petitioner v commissioner of internal revenue respondent docket no filed date paul staples pro_se jeffrey d heiderscheit and brock e whalen for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’ sec_2012 federal_income_tax of dollar_figure and additions to tax under sec_6651 of dollar_figure and sec_6651 of dollar_figure unless otherwise indicated section references are to the internal revenue continued after concessions the issues for decision are whether petitioner has unreported self-employment_income is liable for the addition_to_tax under sec_6651 and is liable for a sec_6673 penalty findings_of_fact some of the facts have been deemed stipulated under rule f and the stipulated facts are incorporated in our findings by this reference at the time the petition was timely filed petitioner resided in texas in petitioner earned_income as an independent_contractor with tvc marketing associates inc tvc he failed to file hi sec_2012 federal_income_tax return or pay the tax due pursuant to sec_6020 respondent prepared a substitute for return for using a form 1099-misc miscellaneous income issued by tvc to calculate petitioner’s unreported income the form 1099-misc reported that tvc paid petitioner dollar_figure of nonemployee compensation in continued code of as amended in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent conceded the addition_to_tax under sec_6651 in his answering brief the return respondent prepared is not part of the record in the notice_of_deficiency respondent determined petitioner’s nonemployee compensation to be dollar_figure for respondent allowed petitioner dollar_figure in adjustments which included dollar_figure for a self-employment_income tax deduction dollar_figure for a standard_deduction and dollar_figure for exemption deductions accordingly respondent determined that petitioner’ sec_2012 taxable_income was dollar_figure petitioner received the dollar_figure reported on the form 1099-misc as commissions for services he provided customers on behalf of tvc each commission was recorded as an advance_payment or commission that was offset by a debit that tvc tracked as the customer associated with the advance commission and offsetting debit continued as a tvc customer and made payments to tvc each debit would be gradually reduced conversely if a customer did not pay tvc any remaining debit for that customer would reduce future commissions that tvc would pay to petitioner for services to other customers petitioner was not obligated to repay to tvc any commissions that he received from tvc and he never did repay tvc any commissions that he received i burden_of_proof opinion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner including unreported income identified on information returns see sec_6201 932_f2d_1128 5th cir aff’g in part rev’g in part tcmemo_1990_68 petitioner has acknowledged that he received the payments from tvc in the amount reported and we resolve the tax treatment of those payments on a preponderance_of_the_evidence in the record see 131_tc_185 supplementing tcmemo_2007_340 schank v commissioner tcmemo_2015_235 at ii petitioner’s income sec_61 provides that gross_income generally includes all income from whatever source derived including c ompensation for services including fees commissions fringe_benefits and similar items in addition all self-employment_income is subject_to self-employment_tax see sec_1401 self- employment income includes any income derived by an individual from any trade or business carried on by that individual see sec_1402 work performed by an independent_contractor is self-employment_income subject_to self- employment_tax see eg 108_tc_130 the record establishes and petitioner concedes that he received payments from tvc for services he provided as an independent_contractor petitioner also does not dispute the amounts he received from tvc he only disputes the legal characterization of the payments from tvc as taxable_income rather than a loan and questions the validity and trustworthiness of the deficiency process in general first petitioner argues that the payments he received from tvc for services he provided as an independent_contractor are not taxable because congress has not enacted a law making it mandatory for him as a u s citizen to either file a tax_return or pay federal_income_tax the arguments he offers in support of his position are incomplete misleading and misguided and we will not dignify them further by analyzing each specific point in turn see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see also 136_tc_498 adding that addressing frivolous arguments wastes time and resources and delays the assessment of tax 80_tc_1111 rejecting the taxpayer’s claim that he is not a person liable for tax ebert v commissioner tcmemo_1991_629 rejecting the taxpayer’s assertion that there is no section of the internal_revenue_code that makes a taxpayer liable for the taxes claimed aff’d without published opinion 986_f2d_1427 10th cir second we hold that the payments petitioner received from tvc are not loans petitioner was never obligated to repay tvc for any payments that he received nor did he ever actually repay any amounts he received therefore we conclude that the dollar_figure in payments petitioner received from tvc for services performed as an independent_contractor in are includable in his gross_income for we note that petitioner has not claimed that he incurred any self- employment expenses in nor does the record support a deduction for self- employment expenses iii validity of notice_of_deficiency petitioner’s arguments regarding the validity of the notice_of_deficiency center on the validity and trustworthiness of the deficiency process in general this court has long held that we generally do not look behind the notice_of_deficiency to question the procedures the commissioner followed leading up to the issuance of the notice see eg 62_tc_324 we told petitioner that we do not look behind the notice_of_deficiency but he instead persisted in claiming frivolous defects which we have rejected before see eg id davenport v commissioner tcmemo_2013_41 at rejecting similar arguments regarding alleged procedural and legal defects including information and codes allegedly missing from taxpayer’s individual_master_file we do so again now iv addition_to_tax under sec_6651 respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file hi sec_2012 federal_income_tax return timely the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax see sec_7491 116_tc_438 once the commissioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’ sec_4 we do consider legitimate challenges to the determinations by respondent including in particular determinations of unreported income based on information reporting see 932_f2d_1128 5th cir aff’g in part rev’g in part tcmemo_1990_68 but as noted above petitioner acknowledged that he received the amount reported by tvc determination is incorrect or that the taxpayer has an affirmative defense see higbee v commissioner t c pincite sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a return timely unless it is shown that such failure was due to reasonable_cause and not due to willful neglect see 469_us_241 a failure_to_file a federal_income_tax return timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time typically for reasons outside the taxpayer’s control see 114_f3d_366 2d cir aff’g tcmemo_1995_547 sec_301_6651-1 proced admin regs petitioner was required to file a return for and failed to do so see sec_6012 petitioner failed to introduce any credible_evidence showing that he had reasonable_cause for failing to file hi sec_2012 return timely his only arguments against his obligation to file a return are frivolous accordingly respondent has carried his burden of production and petitioner is liable for the addition_to_tax under sec_6651 v sec_6673 sanction sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless although respondent has not moved for imposition of a penalty we warned petitioner in several orders before trial that this penalty might be imposed if he continued to advance his frivolous arguments we also warned petitioner at trial that we would take into account everything he said in his posttrial brief notwithstanding that warning petitioner’s posttrial brief repeated the same rejected arguments therefore we will impose a penalty of dollar_figure on him for continuing to advance his frivolous arguments we also warn petitioner that if he does not abandon his misguided and rejected positions--eg that he is not subject_to tax or required to file returns--a greater penalty may be imposed in the future if this penalty does not dissuade him imposing the penalty on him for his hardheaded persistence in making frivolous arguments to avoid his obligation to pay tax may serve as a warning to other taxpayers considering these or similar arguments see eg banister v commissioner tcmemo_2015_10 at aff’d 664_fedappx_673 9th cir to the extent not addressed above we have considered petitioner’s remaining arguments and we conclude that they also are frivolous and devoid of any basis in law see 737_f2d_1417 136_tc_498 to reflect the foregoing an appropriate order and decision will be entered
